Title: To George Washington from George Mason, 23 December 1765
From: Mason, George
To: Washington, George

 

Gentlemen
Gunston-Hall 23d Decemr 1765.

Inclosed is the Scheme I promised You for altering the Method of replevying Goods under Distress for Rent: I thought it necessary to explain fully the Land-lord’s Right by the common-Law, to shew that our Act of Assembly was a mere Matter of Indulgence, & that an Alteration of it now will be no Incroachment upon the Tenant: the first Part of it has very little to do with the Alteration proposed, & only inculcates a Doctrine I was always fond of promoting, & which I cou’d wish to see more generally adopted than it is like to be: the whole is indeed much longer than it might have been, but that You will excuse as a natural Effect of the very idle Life I am forced to lead. I beg You will alter such parts of it as either of You think exceptionable.
If I had the Act of Assembly obliging our Vestry to pay for the Glebe &c. I wou’d prepare a Petition for Redress, & get it signed in Time.
Wishing the Familys at Belvoir & Mount-Vernon all the Mirth & Happiness of the approaching Festival, I am Gentm. Yr most obdt Hble Sert

G. Mason

